Citation Nr: 0919782	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1977 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran requested an informal conference at the RO in 
connection with the current claims in lieu of a formal 
hearing before a decision review officer (DRO).  The informal 
conference was scheduled and subsequently held in June 2006 
and the conference report is of record.  In particular, the 
Board notes that the DRO allowed the Veteran an additional 60 
days to provide evidence in support the issues currently on 
appeal.  The DRO also informed the Veteran of the information 
and evidence needed to substantiate his claims.

The Veteran also requested a Travel Board hearing in 
conjunction with his current claims.  The hearing was 
scheduled for November 2006, but the Veteran failed to report 
for this hearing, and made no attempt to reschedule the 
hearing for a later date.  Thus, the Board finds that the 
Veteran's request for a hearing is withdrawn.  38 C.F.R. § 
20.704(d) (2008).

The Veteran's case was previously remanded in January 2008 
for additional evidentiary development.  Unfortunately, 
another remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the January 2008 remand order, the Board explicitly 
instructed the RO to schedule the Veteran for VA 
examinations to determine the nature and etiology of his 
left ear hearing loss and headaches.  These examinations 
were conducted in September 2008, but the opinions provided 
are inadequate for evaluation purposes.  Accordingly, 
another remand is required to address these issues.  See 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (finding that 
where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes).
 
I.  Hearing Loss

The Veteran was afforded a VA Compensation and Pension (C&P) 
audiology examination in September 2008.  The examiner 
reviewed the claims file and conducted a puretone audiometry 
examination.  Audiometric testing was interpreted to show 
evidence of normal hearing in the left ear at 250 Hz sloping 
from a mild to severe sensorineural hearing loss.  The 
examiner opined that the Veteran's left ear hearing loss was 
"less than likely" the result of his military service.  In 
support of this contention, the examiner stated that the 
Veteran's "C-file showed normal hearing exams."  

However, the absence of documented hearing loss while in 
service does not rule out an award of service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On 
remand, the RO should return the Veteran's claims file to 
the VA examiner who conducted the September 2008 VA C&P 
audiology examination.  If this examiner is available, the 
examiner is asked to provide an addendum in which she 
expresses an opinion regarding the nature and etiology of 
the Veteran's left ear hearing loss disability taking into 
consideration the opinion in Ledford.  If this examiner is 
unavailable or indicates that another examination is 
necessary, the RO should make arrangements with the 
appropriate VA medical facility for the Veteran to undergo 
a VA audiology examination.

II.  Headaches

The Veteran was also afforded a VA C&P neurological 
examination in September 2008.  The examiner noted that the 
Veteran was involved in a motor vehicle accident while in 
service.  The impression was episodic headaches.  Although 
the examiner acknowledged that "a possible relationship 
could still exist" between the Veteran's headaches and the 
in-service accident, the examiner concluded that it was 
"less likely than not that they are related given the 
extremely long interval between the trauma and the current 
complaint of headaches."

Associated with the claims file is a March 2009 statement 
from T. Helton, M.D.  Dr. Helton indicated that the Veteran 
had a long history of headaches dating back to 1978 after an 
in-service motor vehicle accident.  According to Dr. Helton, 
the Veteran experienced chronic headaches, "probably post-
concussive syndrome," since this incident and that in his 
opinion, the Veteran's headaches were related to his in-
service motor vehicle accident.  Additionally, Dr. Helton 
indicated that the Veteran was recently scheduled for a 
magnetic resonance imaging (MRI) scan to determine if there 
was any other pathology causing the Veteran's headaches.  The 
results of this MRI are not of record and should be obtained.

Moreover, the Board notes that the Veteran submitted Dr. 
Helton's March 2009 opinion to VA's Appeals Management Center 
(AMC) without a waiver of RO consideration.  Thus, a remand 
is in order in this case to allow the RO to consider this 
evidence in the first instance.     

In light of the March 2009 opinion from Dr. Helton, the RO 
should also return the Veteran's claims file to the VA 
examiner who conducted the September 2008 VA neurological 
examination.  If this examiner is available, the examiner 
is asked to provide an addendum in which he comments on Dr. 
Helton's opinion.  If this examiner is unavailable or 
indicates that another examination is necessary, the RO 
should make arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA neurology 
examination.
   
The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
June 18, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide, or authorize VA 
to obtain, any and all treatment records 
from T. Helton, M.D., including MRI 
reports, if any.  

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
June 18, 2008 to the present.  

3.  After the above development is 
completed, the RO should return the 
Veteran's claims file to the VA examiner 
who conducted the September 2008 VA C&P 
audiology examination.  If this examiner 
is available, the examiner is asked to 
provide an addendum in which she expresses 
an opinion as to whether the Veteran's 
left ear hearing loss disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's claimed noise exposure during 
military service or to any other incident 
of service.  The examiner must state 
whether the Veteran reports a continuity 
of hearing problems since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  
The examiner must provide a complete 
rationale for any stated opinion, and is 
also advised that the absence of a hearing 
loss disability at the time of discharge 
from service is not detrimental to the 
Veteran's claim.  The examiner must 
provide a complete rationale for any 
stated opinion.

If this examiner is unavailable or 
indicates that another examination is 
necessary, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
audiological examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
Veteran should be afforded a VA 
audiological examination to ascertain the 
nature and etiology of his left ear 
hearing loss disability and its 
relationship to service, if any.  The 
examiner should address the questions 
posed above in this action paragraph and 
provide a complete rationale for any 
stated opinion.   

4.  Once additional records have been 
obtained from Dr. Helton, the RO should 
also return the Veteran's claims file to 
the VA examiner who conducted the 
September 2008 VA C&P neurology 
examination.  If this examiner is 
available, the examiner is asked to 
provide an addendum in which he comments 
on the March 2009 opinion from T. Helton, 
M.D. 

If this examiner is unavailable or 
indicates that another examination is 
necessary, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA neurology 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
Veteran should be afforded a VA 
neurological examination to ascertain the 
nature and etiology of his headaches and 
their relationship to service, if any.  In 
addition to commenting on the question 
posed above in this action paragraph, the 
examiner is also asked to express an 
opinion as to whether the Veteran's 
headaches are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's motor vehicle 
accident during military service or to any 
other incident of service.  The examiner 
must provide a complete rationale for any 
stated opinion.     

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



